DETAILED ACTION
This Office Action is responsive to communication filed on July 28, 2020. Claims 1-16 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/28/2020, 10/26/2020,, 12/7/2020, 12/10/2020, 3/11/2021, 3/12/2021, 3/16/2021, 3/17/2021, 5/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
It should be noted that Applicant submitted an enormous list of prior art without any discussion of their relevance. It is desirable to avoid the submission of long lists of documents if it can be avoided.  Clearly irrelevant and marginally pertinent cumulative information should be eliminated.  If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work.  See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). (Emphasis in original).  Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,387,353 and claims 1-16 of U.S. Patent No. 10,762,023.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are just the broader claims of the Patent No. 10,387,353 and 10,762,023.

Claim 1 of the instant application is comparing to claim 1 of `023 as follows:
Instant Application
`023
A system comprising:


a midplane; 
a plurality of uplink network ports receiving network signals; 
a device port connecting a non-volatile memory express over fabrics (NVMeoF) device to the midplane; and 



a first pass-through motherboard comprising a processor and a first network repeater transporting the network signals received from the plurality of uplink ports to the NVMeoF device over the midplane, 











wherein the NVMeoF device is attachable to the first pass-through motherboard via the device port.
A rack-mounted system comprising:
a chassis; 
a midplane; 
a plurality of uplink network ports configured to receive network signals; 
a plurality of device ports, each of the plurality of device ports being configured to connect a non-volatile memory express over fabrics (NVMeoF) device to the midplane; 
a first pass-through motherboard disposed in the chassis and comprising a baseboard management controller (BMC) and a first network repeater configured to transport the network signals received from the plurality of uplink ports to the NVMeoF device over the midplane; and
a second pass-through motherboard disposed in the chassis and comprising a second network repeater,
wherein the plurality of device ports includes a first subset of device ports and a second subset of device ports, and
wherein a first group of NVMeoF devices is attachable to the first pass-through motherboard via the first subset of device ports, and a second group of NVMeoF devices is attachable to the first pass-through motherboard via the second subset of device ports.


Claim 2 of the instant application is comparing to claim 2 of `023 as follows:
Instant Application
`023
wherein the NVMeoF device is addressable by the network signals.
wherein the NVMeoF device is addressable by the network signals.


Claim 3 of the instant application is comparing to claim 1 of `023 as follows:
Instant Application
`023
The system of claim 1, further comprising:
a second device port connecting a second NVMeoF device to the midplane,




a second pass-through motherboard disposed in the chassis and comprising a second network repeater,


Claim 3 of the instant application is comparing to claim 3 of `023 as follows:
Instant Application
`023
wherein the first network repeater of the first pass-through motherboard passes through the network signals addressed to the NVMeoF device between the plurality of uplink network ports and the device port, and


wherein the first network repeater of the first pass-through motherboard passes through the network signals addressed to the second NVMeoF device between the plurality of uplink network ports and the second device port via the midplane.
wherein the first network repeater of the first pass-through motherboard passes through the network signals addressed to the first group of NVMeoF devices between the plurality of uplink network ports and the first subset of the plurality of device ports, and
wherein the first network repeater of the first pass-through motherboard passes through the network signals addressed to the second group of NVMeoF devices between the plurality of uplink network ports and the second subset of the plurality of device ports via the midplane.


Claim 4 of the instant application is comparing to claim 4 of `023 as follows:
Instant Application
`023
wherein the first pass-through motherboard passes through the network signals to the NVMeoF device and the second NVMeoF device.
wherein one of the first pass-through motherboard or the second pass-through motherboard passes through the network signals to the first group of NVMeoF devices and the second group of NVMeoF devices.


Claim 5 of the instant application is comparing to claim 5 of `023 as follows:
Instant Application
`023


further comprising a second pass-through motherboard that passes through the network signals to the NVMeoF device and the second NVMeoF device.
wherein both of the first pass-through motherboard or the second pass-through motherboard pass through the network signals to the first group of NVMeoF devices and the second group of NVMeoF devices.


Claim 6 of the instant application is comparing to claim 6 of `023 as follows:
Instant Application
`023
wherein at least one of the first network repeater of the first pass-through motherboard and the second network repeater of the second pass-through motherboard is swappable with an Ethernet switch to provide a switching compatibility using the midplane.
wherein at least one of the first network repeater of the first pass-through motherboard and the second network repeater of the second pass-through motherboard is swappable with an Ethernet switch to provide a switching compatibility to the chassis using the midplane.


Claim 7 of the instant application is comparing to claim 7 of `023 as follows:
Instant Application
`023
 wherein the NVMeoF device has a U.2 connector connecting the NVMeoF device to the device port.
wherein the NVMeoF device has a U.2 connector configured to connect the NVMeoF device to one of the plurality of device ports.


Claim 8 of the instant application is comparing to claim 8 of `023 as follows:
Instant Application
`023
wherein the midplane supports both a high availability (HA) mode and a non-HA mode.
wherein the midplane supports both a high availability (HA) mode and a non-HA mode.


Claim 9 of the instant application is comparing to claim 9 of `023 as follows:
Instant Application
`023
wherein the NVMeoF device is operable in a HA mode or a non-HA mode.
wherein the NVMeoF device is configured to operate in a HA mode or a non-HA mode.


Claim 10 of the instant application is comparing to claim 10 of `023 as follows:
Instant Application
`023
wherein the first pass-through motherboard further comprises a first peripheral component interconnect express (PCIe) switch transporting  PCIe signals over the midplane.
wherein the first pass-through motherboard further comprises a first peripheral component interconnect express (PCIe) switch configured to transport PCIe signals over the midplane.


Claim 11 of the instant application is comparing to claim 11 of `023 as follows:
Instant Application
`023
further comprising a second pass-through motherboard including a second peripheral component interconnect express (PCle) switch over the midplane.
wherein the second pass-through motherboard further comprises a second peripheral component interconnect express (PCIe) switch over the midplane.


Claim 12 of the instant application is comparing to claim 12 of `023 as follows:
Instant Application
`023
wherein the network signals include device-specific information, and the NVMeoF device transports the device-specific information to the processor over the midplane.
wherein the network signals include device-specific information, and the NVMeoF device transports the device-specific information to the BMC over the midplane.


Claim 13 of the instant application is comparing to claim 13 of `023 as follows:
Instant Application
`023
wherein the first pass-through motherboard further comprises a first peripheral component interconnect express (PCIe) switch transporting the device-specific information between the processor and the midplane over a PCIe lane.
wherein the first pass-through motherboard further comprises a first peripheral component interconnect express (PCIe) switch configured to transport the device-specific information between the BMC and the midplane over a PCIe lane.


Claim 14 of the instant application is comparing to claim 14 of `023 as follows:
Instant Application
`023
wherein the second pass-through motherboard further comprises a second peripheral component interconnect express (PCIe) switch transporting the device-specific information between the processor and the midplane over a PCIe lane.
wherein the second pass-through motherboard further comprises a second peripheral component interconnect express (PCIe) switch configured to transport the device-specific information between the BMC and the midplane over a PCIe lane.


Claim 15 of the instant application is comparing to claim 15 of `023 as follows:
Instant Application
`023
wherein the NVMeoF device provides the device-specific information to the processor over a system management bus (SMBus).
wherein the NVMeoF device provides the device-specific information to the BMC over a SMBus.


Claim 16 of the instant application is comparing to claim 16 of `023 as follows:
Instant Application
`023
wherein the device-specific information includes one or more of health status information, field-replaceable unit (FRU) information, and sensor information of the NVMeoF device.
wherein the device-specific information includes one or more of health status information, field-replaceable unit (FRU) information, and sensor information of the NVMeoF device.



Specification
The disclosure is objected to because of the following informalities:
Paragraph [0001], line 1; suggest changing “16/417,248 filed” to -16/417,248, now U.S. Patent No. 10,762,023, filed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 6, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The terms “attachable” in claim 1, “addressable” in claim 2, “swappable” in claim 6, and “operable” in claims 9 are relative terms which render the claims indefinite [i.e., able or not able to perform the specified function?]. The terms “attachable”, “addressable”, “swappable”, and “operable” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Calciu et al. (U.S. Publication No. 2017/0068628), hereinafter referred to as Calciu, in view of Sakalley et al. (U.S. Patent No. 9,934,173), hereinafter referred to as Sakalley, further in view of Yao et al. (CN101847429B), hereinafter referred to as Yao.

Referring to claim 1, Calciu discloses a system comprising:
a midplane (a midplane 50; paragraph [0021] and FIG. 2);
a plurality of uplink network ports receiving network signals (port 44 in FIG. 2);
a device port (PCIe port 62; paragraph [0021] and FIG. 2), connecting a non-volatile memory express over fabrics (NVMeoF) device to the midplane (Messages on the PCIe ports 62 are controllably passed through the switch module 64 to a destination, the switching device 60 can direct messages incoming from the network to any one of the servers 40 that the message identifies as a destination; paragraph [0021] and FIG. 2);
a first pass-through motherboard comprising a processor and a first network repeater transporting the network signals received from the plurality of uplink ports to the NVMeoF device over the midplane (a multi-server chassis 32 having multiple servers 40 communicating with a switching device 60 through a midplane 50 using a serial expansion bus standard in accordance with the present invention. Specifically, each server 40 includes a Peripheral Component Interconnect Express (PCIe) expansion bus port 44 that is coupled to the midplane 50 for communication with a PCIe port 62 on the switching device 60, switching device 60 includes a PHY and MAC module 68 that then transmits the Ethernet communication to the external network 19; paragraph [0021] and FIG. 2); and
wherein the NVMeoF device is attachable to the first pass-through motherboard via the device port (paragraph [0021] and FIG. 2).
Also, Sakalley discloses a non-volatile memory express over fabrics (NVMeoF) device (an NVMeoF system, an NVMEoF controller 105; FIG. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify to implement Sakalley's teaching of an NVMEoF system via a network interface card (NIC) through a network fabric in order for the NVMEoF system manages multiple SSDs, each of which can be shared with multiple remote hosts.
 Furthermore, Yao discloses a network repeater (network repeater function; Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify to implement Yao's teaching of network repeater function in order for a switchless separate a switchless board disposed in the chassis and comprising a network repeater configured to transport network signals.

Referring to claim 2, Calciu/Sakalley/Yao discloses the system of claim 1, wherein the NVMeoF device is addressable by the network signals (The remote hosts issue read and write commands to the NVMEoF system over the network by layering the NVMe protocol over an RDMA protocol; col. 1, lines 32-34 from Sakalley). 

Referring to claim 10, Calciu discloses the system of claim 1, wherein the first pass-through motherboard further comprises a first peripheral component interconnect express (PCle) switch configured to transport PCie signals over the midplane (Messages on the PCIe ports 62 are controllably passed through the switch module 64 to a destination, the switching device 60 can direct messages incoming from the network to any one of the servers 40 that the message identifies as a destination; paragraph [0021] and FIG. 2).

Referring to claim 11, Calciu discloses the system of claim 1, further comprises a second pass-through motherboard including a second peripheral component interconnect express (PCle) switch over the midplane (Messages on the PCIe ports 62 are controllably passed through the switch module 64 to a destination, the switching device 60 can direct messages incoming from the network to any one of the servers 40 that the message identifies as a destination; paragraph [0021] and FIG. 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Calciu in view of Sakalley and Yao, and further in view of Chou et al. (U.S. Publication No. 2017/0168943), hereinafter referred to as Chou.

Referring to claim 7, Calciu/Sakalley/Yao does not appear to explicitly disclose the NVMeoF device has a U.2 connector configured to connect the NVMeoF device to one of the plurality of device ports.
However, Chou discloses the NVMeoF device has a U.2 connector configured to connect the NVMeoF device to one of the plurality of device ports (SFF-8639(U.2) in FIG.2 and U.2 connector 106 in FIG. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify to implement Chou's teaching of U.2 connector in order for the Non-Volatile Memory Express (NVMe) peripheral component interconnect express (PCIe) solid state drives (SSD) to offer high performance for Calciu/Sakalley/Yao’s system.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Calciu in view of Sakalley and Yao, and further in view of Huang (U.S. Patent No. 9,785,356).

Referring to claim 8, Calciu/Sakalley/Yao does not appear to explicitly disclose the midplane supports both a high availability (HA) mode and a non-HA mode.
However, Huang discloses the midplane supports both a high availability (HA) mode and a non-HA mode (an application model of the extended NVMe storage network as a high availability dual server system; col. 13, lines 54-56).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify to implement Huang's teaching of a high availability in order for the Non-Volatile Memory Express (NVMe) peripheral component interconnect express (PCIe) solid state drives (SSD) to offer high performance for Calciu/Sakalley/Yao’s system.

Referring to claim 9, Huang further discloses the NVMeoF device is configured to operate in a HA mode or a non-HA mode (an application model of the extended NVMe storage network as a high availability dual server system; col. 13, lines 54-56).

Allowable Subject Matter
Claims 3-6 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chu et al. (U.S. Publication No. 2018/0004695) discloses a switching module coupled to a control port of the first interface and configured for selectably coupling the plurality of data ports to at least one of the second interface and the third interface based on a signal at the control port. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JING-YIH SHYU/
Primary Examiner, Art Unit 2184